Bloodworth, J.
1. The court did not err in admitting in evidence all of the dying declarations of the person alleged to have been shot by the accused.
2. Eor no reason assigned was it error for the court to instruct the jury as complained of in ground 2 of the amendment to the motion for a new trial.
*558Decided May 9, 1922.
Indictment for murder — conviction of shooting at’ another; from Toombs superior court- — -Judge Hardeman. January 17, 1933.
Williams & Corbitt, for plaintiff in error.
Walter F. Grey, solicitor-general, E. J. Giles, Lankford & Rogers, contra.
3. The motion for a new trial points out no error of law as having been committed on the trial; the evidence authorized the verdict, which has the approval of the trial judge, and the judgment of the court below must be Affirmed.
Broyles, C. ■/., and buhe, •/., concur.